 

ASN Technologies, Inc. 8-K [asn-8k_101915.htm] 

Exhibit 10.2

 

ASSIGNMENT OF PROMISSORY NOTE

 

In exchange for the purchase price of $1,000.00, the receipt and sufficiency of
which is hereby acknowledged, CC Fund, LLC hereby unconditionally and
irrevocably grants, conveys and assigns to Daniel Davis all of its right, title
and interest in and under that certain Promissory Note (the “Note”) in the
principal amount of $9,000 dated August 27, 2015 and executed in favor of CC
Fund, LLC by ASN Technologies, Inc., a Nevada corporation.

 

The undersigned irrevocably appoints Daniel Davis as its true and lawful
attorney, with full power of substitution and revocation, to demand and receive
the money due, and to become due, under the Note, and to sue out executions, and
to take all other lawful actions for the recovery of such money, and to
acknowledge the satisfaction, or the discharge, of the same, and to exercise all
other rights and remedies at law or in equity arising under the Note. The
assignment made by this instrument is without recourse.

 

This instrument shall be enforceable if executed and delivered by facsimile.

 

DATED effective this 19th day of October, 2015.

 

 

  CC Fund, LLC         By: NPNC Management, LLC, its Manager               By:
/s Bryan R. Clark   Bryan R. Clark, as Manager of NPNC Management, LLC

 

 



Page 1 of 1

